Citation Nr: 1605485	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-13 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, depression, or anxiety.  

2.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1976 to February 1980 and from August 1989 to August 1993, including service in Southwest Asia from October 1990 to April 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 and July 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2014, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  The Board remanded the case in May 2015 for additional development, and the case has since been returned to the Board for appellate review.  

Although the issue on appeal was characterized by the RO as entitlement to service connection for posttraumatic stress disorder (PTSD), in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  The Board has reviewed all relevant documents.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As discussed above, a transcript of the Veteran's February 2014 Travel Board Hearing is of record in Virtual VA.  All other documents in Virtual VA, including the August 2015 VA examination report, are duplicative of those in VBMS.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this case in May 2015.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  Pursuant to that remand, the Veteran attended a new VA examination in August 2015.  However, that examiner did not identify each psychiatric diagnosis affecting the Veteran or address secondary service connection for a psychiatric disability as related to the Veteran's service-connected fibromyalgia.  Therefore, remand is required to obtain opinions that comply with the May 2015 remand instructions.  

While on remand, the AOJ must undertake additional research in an attempt to verify the Veteran's stressors.  He filed stressor statements in November 2009 and April 2013 specifically describing SCUD attacks, a bus accident, and chemical alarms.  These stressor statements included the dates, locations, and the unit he was serving with at the time of each incident.  The AOJ should use this information to initiate research with the Joint Services Records Research Center (JSRRC) or other appropriate records repository.  

Also while on remand, the AOJ should also obtain the most current VA treatment records.  

Finally, as the outcome of this readjudication could affect the Veteran's entitlement to a total disability rating based on individual unemployability, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA medical facility, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from Central Arkansas VA Healthcare System for treatment since November 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.

2.  Attempt to obtain additional information from the Veteran concerning the specific circumstances of his alleged in-service stressors, to include any SCUD missile attacks, the April 1991 bus accident, or chemical alarms, as best as the Veteran can provide, specific dates and locations.  The Veteran should attempt to provide some independently verifiable information.

3.  Regardless of the Veteran's response, make additional attempts to verify the Veteran's reported stressors.  His stressor statements, as well as any other stressor statements previously offered, should be discussed in a report to be forwarded to the JSRRC.  If the AOJ determines that the stressor cannot be verified, a formal finding must be made and documented for the record.  

In attempting to verify these stressors, review the Veteran's November 2009 and April 2013 stressor statements.  In the November 2009 stressor statement, the Veteran described SCUD missile attacks in January 1991 while serving with the Headquarters Company of the 2nd Battalion, 8th Armored Division out of Fort Hood, Texas.  Also while deployed with the 2nd Battalion of the 8th Armored Division, the Veteran described an April 1991 bus accident in Saudi Arabia.  In his April 2013 stressor statement, the Veteran repeated his description of the April 1991 bus accident, and further described an April 1991 chemical attack false alarm.  Make a finding for the VA examiner if any stressors are verified.

4.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  If the examiner does not have access to the electronic VBMS file, any relevant records such as the VA treatment records, service treatment records, service personnel records, and SSA records must be printed and provided to the examiner for review.  An explanation for all opinions expressed must be provided.

Specifically, the examiner should state all appropriate psychological diagnoses.  If anxiety disorder or depressive disorders are not diagnosed, the examiner must address the prior diagnoses of record.  

If the Veteran's symptoms are consistent with a PTSD diagnosis, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's PTSD either began during service or is related to any incident of service.  The examiner should indicate the stressor or stressors upon which the diagnosis is based.  The examiner should also note the particulars of this Veteran's medical history, including the June 2011 diagnosis for PTSD in the SSA records and his participation in group therapy for PTSD through the Central Arkansas VA Healthcare system through April 2015.  

The examiner must also provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that each currently diagnosed, non-PTSD psychiatric disorder either began during service or is related to any incident of service.  The examiner should note the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this case, the evidence of record includes the April 2011 VA diagnoses for an anxiety disorder not otherwise specified and major depressive disorder.  The SSA records further include a June 2011 diagnosis for an anxiety disorder.  

The examiner should provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that each currently diagnosed psychiatric disorder is caused or aggravated by his service-connected fibromyalgia.  The examiner should particularly note the Veteran's participation in group therapy for Veterans living with chronic pain through the Central Arkansas VA Healthcare system through April 2015.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

